Citation Nr: 0623233	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an emotionally unstable 
personality with a psychophysiologic cardio-respiratory 
reaction.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The appellant served on active duty for training from May 
1963 to November 1963 with periods of reserve inactive duty 
training until July 1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the veteran's 
application to reopen his claim for service connection for an 
emotionally unstable personality with a psychophysiologic 
cardio-respiratory reaction.  

The veteran originally requested a personal hearing before a 
Veterans Law Judge regarding the issue on appeal, but 
subsequently withdrew his request.  38 C.F.R. § 20.704 
(2005).

Although the July 2002 rating decision reflects that the RO 
addressed the threshold matter of new and material evidence, 
the Board itself must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998). Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained, to the extent possible, all relevant evidence 
designated by the veteran.

2.  A Board decision in December 1999 reopened and denied the 
veteran's claim for service connection for an emotionally 
unstable personality disorder with a psychophysiologic 
respiratory reaction.

3.  Evidence received since the December 1999 Board decision 
consists of statements from the veteran, which is cumulative 
in nature and does not present a reasonable possibility of 
substantiating his claim for service connection for a claimed 
acquired psychiatric disorder or an emotionally unstable 
personality disorder with cardiac or respiratory 
manifestations.


CONCLUSIONS OF LAW

1.  The December 1999 Board decision which reopened and 
denied the veteran's claim for entitlement to service 
connection for an emotionally unstable personality disorder 
is final.  U.S.C.A. §§ 7104, (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  Evidence received since the December 1999 Board decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for a claimed acquired 
psychiatric disorder or an emotionally unstable personality 
disorder with a psychophysiologic cardio-respiratory reaction 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
February 2002 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in February 2002, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO satisfied the all 
of the elements of the duty to notify with respect to the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The correspondence from the RO to the veteran, to include the 
February 2002 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his 
application to reopen his claim for service connection.  In 
this case, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  The VCAA 
notice of February 2002 provided to the appellant requested 
that he inform the RO and/or provide any additional evidence 
or information in his possession that supports his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the July 
2002 RO decision that is subject of this appeal.  It is also 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to reopen and 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date if the claim was 
allowed.  Despite the inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against reopening the 
veteran's claim for entitlement to service connection, thus 
the questions of the appropriate rating or effective date 
have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether an emotionally unstable 
personality is causally linked to service or any incident 
thereof, the Board finds that, in the absence of new and 
material competent evidence, a medical examination and/or 
opinion is not warranted.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The provisions of the regulation pertaining to an application 
to reopen a claim, 38 C.F.R. § 3.156, were changed only for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  The 
veteran's application to reopen his claim for service 
connection was filed in October 2001; consequently, the 
current version of § 3.156 applies.

Under the revised provisions of 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Analysis

The veteran seeks to reopen his claim for entitlement to 
service connection for an emotionally unstable personality 
with a psychophysiologic cardio-respiratory reaction.  He 
contends that his disorder either began during service or 
pre-existed service and was aggravated therein. 

The veteran's claim for service connection was previously 
reopened and denied by the Board in December 1999 because 
there was no competent evidence of record which causally 
linked a psychiatric disorder with his period of active duty 
for training.  In its decision, the Board noted that it had 
considered the appellant's own statements that his 
psychiatric disorder began during his active duty for 
training but found that the veteran, as a layperson, was not 
competent to offer an opinion requiring medical knowledge 
such as rendering a diagnosis or linking a current 
psychiatric disorder to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  It was further noted that 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  See also, e.g., Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 
Vet. App. 439 (1992).

Since the December 1999 Board decision, the veteran has 
provided personal statements wherein he contends that the 
Board did not adequately consider the evidence of record and, 
therefore, it is necessary to re-consider the evidence 
submitted prior to the December 1999 Board decision.  The 
veteran failed to file a timely appeal of the December 1999 
Board decision to the Court of Appeals for Veterans Claims.  
Thus that decision is final.  He has not cited any legal 
error in that decision or pointed to any specific evidence 
that was ignored.  He has merely disagreed with how the RO 
evaluated the facts.  To reopen the veteran's claim, new and 
material evidence must be submitted.  

The Board finds that the veteran's statements submitted after 
the December 1999 Board decision, while new, are cumulative 
of previously considered statements.  That is, these 
statements are simply redundant of previously considered 
contentions from the veteran.  Additionally, his own letters, 
in which he asserts that he currently suffers from an 
unstable personality with a psychophysiologic cardio-
respiratory reaction that is directly linked to in service, 
do not constitute competent medical evidence.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or a 
question of medical causation.  Espiritu, supra.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

This additional evidence continues to be devoid of any 
competent opinion of the existence of a diagnosis of a 
current psychiatric disorder or of an opinion linking a 
personality disorder with respiratory, cardiac or any other 
somatic manifestations to service.  The fact remains that 
personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno, supra.  
The evidence submitted since the December 1999 Board 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim and it does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been received to reopen the 
claim.  38 C.F.R. § 3.156.


ORDER

As new and material evidence has not been received, the 
veteran's application to reopen a claim for service 
connection for an unstable personality with a 
psychophysiologic cardio-respiratory reaction is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


